Citation Nr: 1434514	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-06 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and S.B.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.  He died in September 2008.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the RO in St. Petersburg, Florida, which denied service connection for the cause of the Veteran's death.  

The Veteran testified before the undersigned at a February 2013 videoconference hearing.  A transcript has been associated with the file.  

Evidence has been received subsequent to the final consideration of the claim by the RO.  The appellant has not waived RO consideration of that evidence.  As the Board must remand, the RO will have the opportunity to consider the evidence in the first instance.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2013).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served in Vietnam and is presumed to have been exposed to tactical herbicides.  See 38 C.F.R. § 3.309(e) (2013).  The Veteran was in receipt of service connection for posttraumatic stress disorder (PTSD) and diabetes mellitus, type II, with mild peripheral neuropathy of the lower extremities and erectile dysfunction during his lifetime.  The Veteran died in September 2008 from cardiopulmonary arrest due to acute variceal bleeding, acute blood loss, and anemia.  See September 2008 Certificate of Death.  The RO developed a theory of entitlement to cause of death benefits based on diabetes as principally causing or contributing to the Veteran's death.  See 38 C.F.R. § 3.312 (2013).  The appellant argues that the Veteran had ischemic heart disease, presumptively related to herbicide exposure, which caused or contributed to his death.  Id.  

The nexus opinion which is of record addresses the principal cause of death, pointing to the esophageal varices due to liver disease, particularly hepatitis C.  See January 2011 VA Medical Opinion.  The appellant does not contend that the hepatitis C was or should be service-connected.  The nexus opinion addresses the diabetes mellitus theory saying, "The diabetes may have complicated the potential treatment or outcome, but in this acute diagnosis, did not appear to be directly connected to the acute event nor the cause of bleeding.  The diabetes is less likely than not [] related to the cause of death."  This statement appears to suggest that the Veteran's diabetes mellitus, type II, may have rendered the Veteran less capable of resisting the effects of the primary cause of death, yet rejects the possibility without rationale.  The opinion is, therefore, inadequate for ratings purposes.  The Board remands to obtain an adequate medical opinion regarding the possible involvement of diabetes mellitus, type II, in the Veteran's death.

As to the appellant's ischemic heart disease theory, the record shows diagnoses of hypertension, cardiomegaly and heart failure during the Veteran's life, but none of the disorders listed in the herbicide presumption for ischemic heart disease.  See 38 C.F.R. § 3.309(e).  After the Veteran's death, the appellant obtained a statement from the Veteran's doctor regarding his death in conjunction with an insurance claim, which lists cardiopulmonary arrest, atherosclerotic heart disease and acute gastrointestinal bleeding as diagnoses for the Veteran in September 2008.  See Unum Critical Illness Claim Form (undated).  This is the only mention of an ischemic heart disease.  The insurance claim form of record is partial and contains no explanation of the varying diagnosis.  The Board therefore remands to obtain an opinion as to whether the Veteran had some form of ischemic heart disease and to determine whether any such ischemic heart disease may have caused or contributed to his death.  
Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who provided the January 2011 opinion, or if he is not available, to another examiner.  The examiner should provide opinions as to the following questions:

a) Is it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus, type II:

i. Contributed substantially and materially to the Veteran's death; 
ii. Combined to cause death; 
iii. Aided or lent assistance to the production of death; 
iv. Or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of his esophageal varices, blood loss, and anemia causing death, as opposed to merely sharing in the production of death?

b) Did the Veteran have some form ischemic heart disease, in particular atherosclerotic heart disease?  In addressing this question, please discuss the Unum Critical Illness Claim Form (undated) submitted by the Appellant in May 2013 listing the Veteran's September 2008 diagnoses as cardiopulmonary arrest, atherosclerotic heart disease and acute gastrointestinal bleeding.

For the purposes of this question, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  

c) If the Veteran had ischemic heart disease, is it is at least as likely as not (50 percent probability or greater) that the Veteran's such disease:

i. Contributed substantially and materially to the Veteran's death; 
ii. Combined to cause death; 
iii. Aided or lent assistance to the production of death; 
iv. Or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of his esophageal varices, blood loss, and anemia causing death, as opposed to merely sharing in the production of death?

A complete rationale for any opinion rendered must be provided.  If the examiner cannot offer an opinion without resort to speculation, he or she must so state and explain why speculation is required.

2.  Then, the AOJ should readjudicate the claim on the merits.  If the benefit sought is not granted, furnish the appellant with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

